DETAILED ACTION
This communication is responsive to the Amendment filed November 9, 2020.  Claims 21-32 are pending.
The objections and rejections set forth in the Office Action dated July 8, 2020 are WITHDRAWN as moot due to cancellation of the claims.  New claims 21-32 are presented.  The presentation of the new claims is arguably non-responsive to the July 8 Office Action, given that the now-cancelled claims were drawn to a dielectric material, and the new claims are drawn to a charge storage medium – essentially subject matter directed to an invention other than that originally presented in the now-cancelled claims.  However, solely to advance prosecution, the examiner will move forward with these newly-presented claims.
Claims 21-27 and 32 are REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contain allowable subject matter.
Claims 28-31 are ALLOWED.
Because these new grounds of rejection are necessitated by amendment, this action is final.

Claim Objections
Claims 21-23, 25, and 27 are objected to because of the following informalities:  
Regarding claims 21-23, a period at the end of the claim is required.
Regarding claim 25, the word “halogens” is misspelled.
Regarding claim 27, the word “having” in the last line should be “has” (“… the inner layer has low conductive to semi-conductive properties.”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
Regarding claim 21, it is not clear which particles “the particles” in the last line refers to.  Is it the particles formed from the stacked organic molecules?  Or the conductive particles in dispersed form?
Because claims 22-27 depend from claim 21, they contain all of the limitations of claim 21 and are therefore indefinite for the reason claim 21 is indefinite.

Regarding claim 24, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claim 25, the phrase “selected from a group consisting of” indicates a Markush group, but the wording is incorrect.  The phrase should read “selected from the group consisting of ….”  As written, it is unclear whether Applicant truly intends a closed Markush group, or if a broader, undefined group is intended.

Regarding claim 25, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)  Specifically, is this a closed, limiting group?  Or an open, indefinite one that may include group members other than those listed in the claim?

Allowable Subject Matter
Claims 28-31 are allowed.  Claims 21-27 and 32 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference (Kato et al. (US 2006/0256503)) does not teach or fairly suggest the claimed charge storage medium, in particular the semiconductor layer, wherein the organic molecules .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763